Citation Nr: 1212368	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-18 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for post-lumbar laminectomy syndrome (low back disorder) for the period prior to December 8, 2009, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a low back disorder for the period from December 8, 2009, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for bilateral knee disorder, including as secondary to the service-connected low back disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran was a member of the Tennessee Army National Guard from April 1983 to September 2005 and had active duty for training from June 1982 to April 1983, and a period of active duty from April to September 1999.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, that continued the 20 percent rating for the low back disorder and denied service connection for a bilateral knee disorder.

The Veteran appeared at Board hearing before the undersigned Veterans Law Judge in August 2011 via video conference with the Veteran sitting at the local RO and the undersigned sitting at the Board's Central Office in Washington, DC.  A transcript of the testimony is of record and has been reviewed.  At and after the hearing, the Veteran submitted additional evidence for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to an increased rating for the low back disorder for the period from December 8, 2009, and entitlement to service connection for a bilateral knee disorder, including as secondary to the service-connected low back disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

During the Board's appellate review of this case, the Veteran requested a copy of the transcript of his hearing.  See 38 C.F.R. §§ 1.577, 20.714(b), and 201200 (2011).  A copy was mailed to the Veteran in November 2011.  There is no record of any additional comment or argument from the Veteran or his representative since the transcript was provided to him.


FINDING OF FACT

For the period prior to December 8, 2009, the Veteran's low back disorder manifested with thoracolumbar spine limited motion on forward flexion of 0 to 60 degrees with pain.  Forward flexion of the thoracolumbar spine limited to 0 to 30 degrees or less, incapacitating episodes, and/or associated neurological symptomatology were not manifested.


CONCLUSION OF LAW

The requirements for an evaluation higher than 20 percent for the low back disorder for the period prior to December 8, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 20111); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision on appeal, VA notified the Veteran in September 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the September 2009 letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative has asserted that VA failed to seek or obtain any requested or identified information relevant to his claims.  In sum, there is no evidence of any VA error in assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Thus, the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his/her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Increased Rating

Applicable Law and Regulation

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.  When evaluating spine disabilities, the General Formula's ratings have already incorporated these factors.  See 68 Fed. Reg. 51,454-51,455 (Aug, 27, 2003).

Analysis

The Veteran's low back disorder is evaluated as intervertebral disc syndrome (IVS) under DC 5243, which is evaluated (preoperatively or postoperatively) on the basis of incapacitating episodes.  38 C.F.R. § 4.71a, General Formula.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVS that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note 1.  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Associated neurologic disabilities are rated separately using the evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id., Note 2.

As noted in the discussion of the examination report below, there is no evidence that the Veteran experienced any incapacitating episodes.  Hence, his chronic orthopedic manifestations are evaluated on the basis of limitation of motion (LOM).  The General Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is applicable where forward flexion is 0 to 30 degrees or less.  38 C.F.R. § 4.71a.

The December 2009 VA examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The examination report notes the Veteran reported he took Metaxalone 800mg, lidocaine ointment, and lidoderm patches.  The Veteran denied any bowel or bladder involvement as well as any numbness, paresthesias or leg or foot weakness.  He described his pain as sharp and pins-and-needles type pain, and it was constant on a daily basis.  The Veteran also denied having experienced any incapacitating episodes and the use of any assistive devices, though he reported he could only walk a few yards.  Physical examination revealed the Veteran's posture and head position were normal and his appearance symmetrical.  The Veteran's gait was antalgic.  There was no abnormal spinal curvatures or ankylosis of the thoracolumbar spine.  There was tenderness on the left and the right, but there was no spinal muscle spasm or weakness manifested.  Range of motion (ROM) testing revealed forward flexion of 0 to 60 degrees with pain.  The examiner noted that repetitive use testing did not result in any increased LOM.  Muscle tone was normal and there was no atrophy.  Motor strength was normal at 5/5 throughout.  Sensory examination revealed normal sensation of lower extremities bilaterally, as were reflexes.  Straight leg raising was negative.  The examiner noted that the Veteran was employed full time as a driver, and the Veteran's lost time from work was due to his knee surgery.

VA and private outpatient treatment records dated in 2008 and 2009 note the Veteran's complaints of chronic low back pain.  The Veteran's private treatment records are not inconsistent with the findings at the VA examination.  They consistently note complaints of myofacial lumbar pain, and the objective findings on clinical examination did not reveal positive neurological findings.  Records received by VA in July 2009 reflect that, in May and July 2008, and in July and September 2009, the Veteran manifested moderate lumbar spine LOM, and neurological examination was unremarkable.  The examiner's treatment notes do not contain the specific values of the Veteran's lumbar spine motion.  Thus, there is no evidence that the Veteran's lumbar spine ROM was 0 to 30 degrees or less.

The Veteran's testimony at the hearing noted that he had to change his occupation due to his low back disorder, but he was able to perform his work as a limousine driver on a full-time basis.  The Veteran's complaints about the VA examination were related to the examination of his post-surgical left knee.

In light of the above, the Board finds the preponderance of the evidence shows the Veteran's low back disorder more nearly approximated a 20 percent rating for the period prior to December 8, 2009.  38 C.F.R. § 4.1, 4.40, 4.45, 4.59,4.7, 4.71a, General Formula, DC 5243.  A higher rating was not met or approximated, as the Veteran's motion on forward flexion was better than 0 to 30 degrees, neurological examination was normal, and the examiner specifically noted the absence of ankylosis.  The benefit sought on appeal is denied.


ORDER

Entitlement to an increased rating for low back disorder for the period prior to December 8, 2009, is denied.


REMAND

The Veteran testified that his low back disorder had worsened since his last examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Since the Veteran is competent to testify on the severity of the symptoms of his low back disorder, the Board finds the necessity for a current examination is triggered.  Id.  Although he noted his last examination was in February 2010, the December 2009 examination discussed earlier is the only VA examination of record.  Hence, the Board finds the current rating period started on December 8, 2009, the day of the December 2009 examination.

The Veteran and his representative also asserted at the hearing that the Veteran's bilateral knee disorder is due to his low back disorder.  See Transcript, p. 8.  The RO has not had an opportunity to develop the claim on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a supplemental VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish entitlement to service connection on a secondary basis per 38 C.F.R. § 3.310, as well as on a direct basis.

AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for his low back and bilateral knee disorders since 2010.  After the Veteran has signed the appropriate releases, any pertinent records not already in the claims file should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

2.  After the above is completed, the AMC/RO shall arrange a VA examination by an appropriate examiner to determine the current extent and severity of the Veteran's low back disorder.  The claims folder should be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  ROM testing should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.

The examiner should also determine the nature and etiology of any knee disability.  For any knee disability identified, the examiner should opine whether it at least as likely as not (at least a 50-percent probability) had its clinical onset in service or is otherwise related to active duty or was caused or aggravated by the service-connected low back disability.  If aggravated by the service-connected low back disorder, the examiner should specify what permanent measurable increase in knee pathology is attributable to the service-connected low back disorder.  Any opinion should be fully explained and the rationale provided.

3.  After completion of the above, the RO should review the expanded record and readjudicate the service connection and increased rating claims on a de novo basis. If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 .  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


